 In- the Matter ofGOODALLCOMPANY'and'AMALGAMATEDCL'OTHIN4WORKERSOF'AMERICA,C. I.O.Case-No. 10=R-11J3:=Decided May 12, 194i:4.Frantz, McConnellct;Seymour,byMr. Thomas, G. McConnell,andMessrs.Fred J. Mohr,, O: C. Kromer,. Carl Ste ff ensen,andErnestHooper,all of Knoxville, Tenn., for the Company.Messrs. Carl F.- AlbrechtandCharles C. Webb'er,_of Knoxville,Tenn., for the Union.Mrs. Catherine- W: Gol&nan,'ofcounsel to Old Board.DECISIONAND,DIRECTION OF ELECTIONUpon a petition. duly, filed, by. Amalgamated, Clothing Workers, ofAmerica,, C. I. 0., herein called, the: Union, alleging that a, questionaffecting commerce. had arisen concerning the representation, of em=ployees of Goodall Company,. Knoxville,, Tennessee,, herein: called.,the Company, the National Labor Relations Board provided for anappropriate hearing uponi due'. notice' before Mortimer H. Freeman,Trial Examiner. Said hearing was held at Knoxville, Tennessee, onApril IT, 1944.The Company and the Union appeared' arid partici-pated.All parties' were afforded' full` opportunity- to be heard, toexamine-.and'cross-examine witnesses, and'to introduce eviderice bear-ing on- the, issues:The Trial' Examiner's rulings made at the' liear-ing are free'from prejudicial' error and are hereby affirmed:Allparties were' afforded' an opportunity to file briefs with the Board.Upon the entire-record in the case, the Board makes the following:FINDINGS OF FACTL THE .BUSINESS' OF THE' COMPANYGoodall Company, a Maine corporation maintaining its principaloffice' at Cincinnati; Ohio, is engaged' in the' manufacture of men'sclothing.It has plants located in. Cincinnati, Ohio; Danville, Ken-56 N. L.R B, No., 90587784-45-vol 56-31465 466DECISIONSOF NATIONALLABOR RELATIONS BOARDtucky; Roanoke, Alabama;" Sanford, Maine; and Knoxville, Ten-nessee.Only the Knoxville- operations are involved in this proceed-ing.Practically all the raw materials used at Knoxville are pur-chased outside the Stafe'of Tennessee.About $3,000,000 worth offinished, products is" sold outside, the. State of - Tennessee.Approxi-mately 15 percent of the Company's,Knoxville production is for theUnited States Army.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II: ,THE ORGANIZATION INVOLVEDAmalgamated Clothing Workers of America, affiliated with theCongress. of IndustrialOrganizations, is a labor organizationadmitting to membership employees of the Company. .III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees until the Unionhas been certified, by the Board in an appropriate unit. 'A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number ofemployees in the,tinit hereinafter found" appropriate.iWe find" that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act. 'r IV.ME APPROPRIATE UNITThe Union requests a unit covering production and maintenanceemployees of the Company's Baxter Avenue'plant, including inspec-tors and watchmen,2 but excluding clerical employees, foremen, fore-ladiies, and supervisors.The Company contends, however, that theunit should also include employees of its^Gill Avenue plant.plants.Since about 1933, it has operated its main plant at BaxterAvenue. ' In July 1943, it leased additional space at Gill Avenue, ap-proximately 2 miles away, because it was,no*t able to accommodate all'its functions in the one plant.At present, sewing operations are'carried on at Baxter, and cutting operations, 'at Gill.All the coats1The Field Examiner reported that the Union submitted 445 application cards, tliat thereare 945 employees in the unit requested ; and the cards were dated between September1943 and March 19442The Company eniploys'one guard at its Baxter Avenue plant, but he is classified as awatchman, and it appears that he is neither armed nor militarizedI GOODALL COMPANY467sewing rooms.The superintendent of the, Baxter , coat department isalso superintendent of the Gill'pla it. I Pay rolls for both the plants.are made up at Baxter. Employees at the two plants have comparablewages and working conditions, and there is some interchange of em-ployees between the two.Under these circumstances, we are of the,opinion that the employees at Baxter and Gill could best function as,a single bargaining unit.-We find that all production and maintenance employees at the Com-pany's'Baxter and Gill Avenue plants,.including inspectors and watch-men, but excluding clerical employees, chief inspectors,3 foremen, fore-ladies, and all other- supervisory employees with authority to hire,promote, discharge, discipline, or otherwise.effect changes in the, statusof employees, or effectively recommend such, action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to` ascertain represents;fives for the purposes of collective bargaining with Goodall Company,Knoxville, Tennessee, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Tenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among the employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll8The record indicates that chief inspectors are supervisory employees. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United Stateswho present themselves in person at, the polls, but excluding those em-ployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether or; not they desire to be represented` by Amalgam-ated Clothing Workers of America, affiliated with the Congress ofIndustrial Organizations, for the purposes of collective bargaining.II/